Ellis, J.
The plaintiff in error was indicted at the spring term of the circuit court for Calhoun County for assault upon Alphonso Charles Rodriguez with intent to commit murder. There was a change of venue to Jackson County. There was a conviction of aggravated assault and the defendant seeks to reverse the judgment on writ of error.
Cooley was a convict guard in charge of county convicts in Calhoun County. There" were two Mexican convicts. The guard killed one of them and immediately turned upon the other about thirty or forty feet away and shot him, the latter was named Rodriguez.
*47There are eleven assignments of error. Seven rest upon objections and exceptions to evidence and four upon the court’s refusal to give certain instructions requested by the defendant.
We have carefully examined the entire case as presented by the record and find that the verdict was fully supported by the evidence and that the errors complained of have resulted in no miscarriage of justice. Chapter 6223 Laws of Florida, Acts 1911; Section 2812 Revised General Statutes 1920.
The judgment is affirmed.
Taylor, C. J., and Whitfield, Browne and West, J. J., concur.